Citation Nr: 0819690	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  07-40 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
rotator cuff injury.

2.  Entitlement to service connection for left arm atrophy 
and intermittent sensation problems.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.  He also had subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the RO 
in Sioux Falls, South Dakota, which denied service connection 
for a left shoulder rotator cuff injury and service 
connection for left arm atrophy and intermittent sensation 
problems.  

The veteran testified at an October 2004 hearing before a 
Decision Review Officer (DRO).  A transcript of that 
proceeding has been associated with the claims folder.  

In June 2008, the veteran's case was advanced on the docket 
given the veteran's advanced age. 


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
the veteran's left shoulder disability had its onset in 
service or is otherwise related to his active military 
service to include a skiing accident therein. 

2. The preponderance of the evidence does not establish that 
the veteran's left arm disability had its onset in service or 
is otherwise related to his active military service to 
include a skiing accident therein. 




CONCLUSIONS OF LAW

1. The veteran's left shoulder disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2. The veteran's left arm disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claims, a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In addition, 
this letter provided the veteran with notice concerning the 
assignment of disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to assist, the result of RO development 
indicates that some of the veteran's service medical records 
were likely destroyed, presumed to have been lost in a 1973 
fire at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  VA has a heightened duty to 
assist in these cases. See, e.g., Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005).  The Board concludes that the 
heightened duty to assist has been met in this case.  The 
claims file contains all available service medical records, 
including his entrance and separation examination reports.  
National Guard records and private medical records have also 
been obtained, to the extent possible.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a VA medical examination in November 
2007 to obtain an opinion as to whether his left shoulder and 
arm conditions can be directly attributed to service.  
Further examination or opinion is not needed on these claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran contends that while in service he was involved in 
a skiing accident which resulted in left shoulder and left 
arm disabilities.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current disability of the 
left shoulder and left arm.  Treatment records from Van 
Demark Orthopedic Specialists show he was diagnosed with a 
chronic rotator cuff tear in January 2007.  EMG studies 
conduced by Sioux Falls Rehabilitation Specialists earlier 
that month had found generalized atrophy in the shoulder 
muscles.  Likewise, at a November 2007 VA medical 
examination, the veteran was diagnosed with rotator cuff 
injury of the left shoulder with subsequent muscle atrophy 
and intermittent sensation problems.  Thus, the Board finds 
that the veteran has presented medical evidence of a current 
disability, thereby satisfying the first element of service 
connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The veteran contends that on 
or around November 1951, while stationed at Fort Richardson, 
Alaska, he was involved in an accident during ski training in 
which he was going downhill, lost his balance and went 
shoulder-first into a tree.  See Statement in Support of 
Claim, March 2006.  He testified at the April 2006 DRO 
hearing that he was treated by a medic in the field and had 
to wear a sling for his left arm for several days.  He also 
testified that he received no further treatment for that 
injury while in service.

Service medical records are negative for complaints, 
diagnosis or treatment of any injuries due to a skiing 
accident.  At his July 1952 separation examination, the 
veteran denied having any problems with his left shoulder or 
left arm.  Although the veteran indicated on his separation 
examination report that he had been treated for various other 
conditions within the past 5 years, including intestinal flu, 
right inguinal hernia and bleeding, there was no mention of 
the treatment he received for the injury sustained in the 
skiing accident.  

The veteran has submitted several buddy statements in an 
effort to support his contention that he did incur an injury 
from skiing.  Such statements include letters received in 
March 2006 from J.K.M. and J.W.G., a letter received in 
October 2006 from J.R., and a letter received in May 2007 
from J.A.F.  In addition, the veteran has submitted 
statements dated in May 2005 from J.C., a certified physician 
assistant, and V.J.T., a chiropractor.  The letter from the 
physician assistant states that the veteran was injured in a 
skiing accident as a trooper in service.  It was her 
understanding that the veteran had fallen on his skis and hit 
a tree in the left arm/shoulder area.  The letter from the 
chiropractor indicated that the veteran had sought treatment 
for his left shoulder in 1974 and that examination had 
revealed an injury of the left rotator cuff.  The veteran 
stated at the time that he had injured his left shoulder in 
1951 as a ski trooper in Alaska during service.  

The Board has considered the aforementioned statements and 
finds them to be credible and supportive of the veteran's 
assertion that he sustained a left arm/shoulder injury in 
service.  As observed above, there are no medical records to 
show he was treated for the injury while in service or 
shortly after discharge.  Nevertheless, giving the veteran 
the benefit of the doubt, the Boards finds the lay evidence 
submitted is sufficient to establish in-service incurrence of 
an injury.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Hickson, supra.

The Board now turns to the question of whether there is 
medical evidence of a nexus between the in-service injury and 
the current disability.  See Hickson, supra.  As previously 
noted, the veteran was afforded a VA examination in November 
2007.  The Board finds the examination report to be 
comprehensive and sufficient in addressing the matter of 
nexus.  The report reflects a thorough review of the claims 
file, including service medical records and National Guard 
records, and provides detailed findings.  Concerning the 
veteran's diagnosis of rotator cuff injury of the left 
shoulder with subsequent muscle atrophy and intermittent 
sensation problems, the examiner gave the opinion that it was 
less than likely than not that this condition was related to 
the symptomatology of his injury in service.  In support of 
this opinion, the examiner cites a number of findings from 
the record, including, among other things, the lack of 
documented treatment for the left shoulder or arm from 1954 
to 1974 and 1974 to 2000, and negative findings of a shoulder 
problem in the service medical records and National Guard 
records.  In short, the examiner found no indication of a 
chronic condition following service that was related to an 
in-service injury.  Rather, the veteran's rotator cuff injury 
was opined to be related to a snow shoveling incident from 9 
years ago, the muscle atrophy to be secondary to the rotator 
cuff injury, and the intermittent sensory disturbances to be 
related to both the rotator cuff injury and the muscle 
atrophy.  

There is no other medical evidence in the record that links 
the veteran's current disability to his in-service injury.  
In fact, there is very little evidence of treatment of the 
left shoulder or left arm at all.  The veteran testified at 
the DRO hearing that he had received treatment from Dr. I.K. 
in Freeman, South Dakota in the 1950s, however records of 
such treatment are no longer available.  The earliest 
evidence of treatment is in 1974, as indicated by the May 
2007 statement from the chiropractor, over two decades after 
service separation.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, even if credible, the veteran's statements are 
nevertheless outweighed by the absence of any documented 
treatment for a chronic left shoulder or left arm condition.  

Therefore, although there is evidence of a current disability 
and evidence of an in-service injury, the competent medical 
evidence of record fails to establish a nexus between the 
two.  See Hickson, supra.  

The Board is mindful of the veteran's assertions concerning 
the etiology of his current disability.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., that he was treated by a medic following the 
skiing accident, and that he received post-service medical 
treatment through which he was given cortisone shots.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the etiology of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the cause of his 
current disability.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left shoulder rotator 
cuff injury is denied.

Entitlement to service connection for left arm atrophy and 
intermittent sensation problems is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


